DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5-6, 8, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose accepting a request associated with the event, wherein the request includes song information and commodity information, wherein the commodity information corresponds to a form of merchandise associated with commoditization of the plurality of pieces of photo data…issue an instruction to the second external device, wherein the issued instruction corresponds to a print operation of the selected at least one piece of photo data on the form of merchandise included in the request.

Regarding claim 5, the prior art of record fails to disclose receiving, based on the request, situation information and commodity information associated with the plurality of pieces of photo data, wherein the commodity information corresponds to a form of merchandise associated with commoditization of the plurality of pieces of photo data…issue an instruction to a second external device based on the selected at least one piece of photo data, wherein the issued instruction corresponds to a print operation of the selected at least one piece of photo data on the form of merchandise.

Regarding claims 6, 8, and 10, they depend from one of claims 1 and 5 and are therefore allowable for the same reasons as stated above (see claims 1 and 5).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579.  The examiner can normally be reached on Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        9/11/2021